EXHIBIT 10.33

FOURTH AMENDMENT TO LEASE

 

THIS FOURTH AMENDMENT TO LEASE ("Fourth Amendment") is entered into as of June
10, 2016 (the "Effective Date"), by and between POINT RICHMOND R&D

ASSOCIATES II, LLC, a California limited liability company ("Landlord"), and
SANGAMO BIOSCIENCES, INC., a Delaware corporation ("Tenant"), with reference to
the following facts:

 

A.Landlord and Tenant entered into that certain Triple Net Laboratory Lease
dated as of May 23, 1997, together with an Addendum thereto dated May 28, 1997
(collectively, the "Original Lease"), as amended by those certain letter
agreements dated June 15, 1999, April 21, 2000 and November 3, 2000, that
certain First Amendment to Lease dated March 12, 2004 (the "First Amendment"),
that certain Lease Addendum dated December 12, 2006, that certain Second
Amendment to Lease dated March 15, 2007 (the "Second Amendment"), that certain
Lease Addendum III dated April 2, 2012, that certain Third Amendment to Lease
dated August 1, 2013 (the "Third Amendment") and that certain Lease Addendum
dated December 1, 2013, pursuant to which Tenant leases certain premises
consisting of approximately 26,629 rentable square feet ("Existing Premises")
and ancillary storage space in the building located at 501 Canal Boulevard,
Point Richmond, California (the "Building"). The Original Lease, as so amended,
is collectively referred to herein as the "Existing Lease".

 

B.Tenant has requested to lease additional space in the Building containing
approximately 6,153 rentable square feet commonly known as Suite F and as shown
on Exhibit A hereto (the "Suite F Expansion Space") and Landlord is willing to
do the same on the following terms and conditions.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

 

1.Incorporation of Recitals and Defined Terms. The Recitals above are hereby
incorporated herein. As of the Effective Date, unless context clearly indicates
otherwise, all references to "the Lease" or "this Lease" in the Existing Lease
or in this Fourth Amendment shall be deemed to refer to the Existing Lease, as
amended by this Fourth Amendment. Capitalized terms which are not otherwise
defined in this Fourth Amendment shall have the meanings set forth in the
Existing Lease.

 

2.Suite F Expansion and Expansion Space Term. Effective as of the earlier of (i)
August 1, 2016 or (ii) the date that Tenant commences business operations within
the Suite F Expansion Space (the "Suite F Commencement Date"), the Premises, as
defined in the Existing Lease, shall be deemed to include the Suite F Expansion
Space, subject to the terms provided herein. The term respecting the Suite F
Expansion Space shall commence on the Suite F Commencement Date and continue for
a period of sixty (60) months thereafter (the "Expansion Space Term"), plus any
partial month for the month in which the Suite F Commencement Date occurs, if
the Suite F Commencement Date occurs on other than the first day of a calendar
month. If the Suite F Commencement Date is other than the first day of a
calendar month, then the first month shall include the remainder of the calendar
month in which the Suite F Commencement Date occurs plus the first full calendar
month thereafter. Base Monthly Rent for any such partial month shall be prorated
based on the number of days in such partial month.

 



00498\026\7752798.v3

 

 



--------------------------------------------------------------------------------

Landlord and Tenant acknowledge that the Expansion Space Term shall not be
co-terminous with the Term respecting the Existing Premises, and Tenant's
options to extend the Term respecting the Existing Premises shall not apply to
the Suite F Expansion Space.

 

3.Early Access to Suite F. Notwithstanding the provisions of Section 2 above,
Tenant shall be permitted to enter upon the Suite F Expansion Space following
mutual execution hereof, at all reasonable times for the purposes of readying
the Suite F Expansion Space for Tenant's occupancy, including, without
limitation, the design and construction of Suite F Alterations (as hereafter
defined). Such entry upon the Suite F Expansion Space prior to the Suite F
Commencement Date shall be subject to all of the provisions of the Existing
Lease, except that Tenant shall not be required to pay Base Monthly Rent or
Operating Expenses respecting the Suite F Expansion Space prior to the Suite F
Commencement Date. In the event, for any reason whatsoever, Landlord cannot
deliver access to the Suite F Expansion Space upon mutual execution, this Fourth
Amendment shall not be void or voidable, nor shall Landlord be liable for any
loss or damage resulting therefrom.

 

4.Tenant's Use. The Suite F Expansion Space is subject to all the terms and
conditions of the Existing Lease; provided, however, (i) the Suite F Expansion
Space shall only be used for general office purposes, (ii) Tenant shall not be
entitled to receive any allowances, abatements or other financial concessions
granted with respect to the Existing Premises (including any Extended Term
Allowance or first Option Term Allowance) except as otherwise expressly provide
in this Fourth Amendment.

 

5.Base Monthly Rent. In addition to Tenant's obligation to pay Base Monthly Rent
for the Existing Premises, from and after the Suite F Commencement Date Tenant
shall pay Base Monthly Rent for the Suite F Expansion Space as follows:

APPROXIMATE

 

MONTHS

MONTHLY RATE PER SQUARE FOOT

BASE MONTHLY RENT

1 - 12

$1.85

$11,383.05

13 - 24

$1.91

$11,724.54

25 - 36

$1.96

$12,076.28

37 - 48

$2.02

$12,438.57

49- 60

$2.08

$12,811.72

 

6.Operating Expenses. From and after the Suite F Commencement Date and
continuing through the remainder of the Expansion Space Term, in addition to the
Operating Expenses payable by Tenant respecting the Existing Premises, Tenant
shall also pay for Tenant's Pro Rata Share of Operating Expenses respecting the
Suite F Expansion Space. Such amounts shall be payable in accordance with the
terms of the Existing Lease; provided, however, any caps on increases in
Operating Expenses respecting the Existing Premises shall not apply to the Suite
F Expansion Space. During the Expansion Space Term, Tenant's Pro Rata Share of
Operating Expenses (exclusive of Taxes) respecting the Suite F Expansion Space
shall not increase by more than 5% per calendar year on a compounding and
cumulative basis throughout the Expansion Space Term (e.g. Tenant's Pro Rata
Share of Operating  Expenses  (other  than Taxes) for   2017

 

 

2

 



00498\026\7752798.v3

 

 



--------------------------------------------------------------------------------

shall not exceed 105% of Tenant's Pro Rata Share of Operating Expenses (other
than Taxes) for 2016; Tenant's Pro Rata Share of Operating Expenses (other than
Taxes) for 2018 shall not exceed 105% of the maximum allowable amount of Tenant'
s Pro Rata Share of Operating Expenses (other than Taxes) permitted for 2017;
etc.). By way of illustration, if Tenant's Pro Rata Share of Operating Expenses
(other than Taxes) respecting the Suite F Expansion Space for 2016 were to be
$1.00 per rentable square foot per month, then Tenant's Pro Rata Share of
Operating Expenses (other than Taxes) respecting the Suite F Expansion Space for
2017 would not exceed $1.05 per rentable square foot per month, and Tenant's Pro
Rata Share of Operating Expenses (other than Taxes) respecting the Suite F
Expansion Space for 2018 would not exceed

$1.1025 per rentable square foot per month. For the avoidance of doubt, nothing
contained herein shall limit in any way Tenant's liability for Taxes respecting
the Suite F Expansion Space. Landlord and Tenant acknowledge that for purposes
of Operating Expenses payable by Tenant respecting the Suite F Expansion Space,
Tenant's Pro Rata Share shall equal 7.54%.

 

7.

Condition of Premises. Tenant acknowledges that it has been, and continues
to  be, in possession of the Existing Premises, is familiar with the condition
of the Existing Premises and continues to occupy the Existing Premises in its
"as is, where is" condition, with all faults, without any representation,
warranty or improvement by Landlord of any kind whatsoever, except as may
otherwise be expressly provided in the Existing Lease. By accepting Landlord's
delivery of the Suite F Expansion Space, Tenant shall be deemed to have accepted
the same as suitable for Tenant's intended use and as being in good and sanitary
operating order, in its "as is, where is" condition, with all faults, without
any representation, warranty or improvement by Landlord of any kind whatsoever.
As of the Effective Date, Landlord has not caused the Existing Premises or the
Suite F Expansion Space to have undergone an inspection by a Certified Access
Specialist (CASp).

 

 

 

8.

Suite F Allowance.

 

(a)Landlord agrees to contribute an amount equal to $307,650.00 (i.e., $50.00
for each rentable square foot within the Suite F Expansion Space) (the "Suite F
Allowance") toward Tenant's cost of performing Alterations in the Suite F
Expansion Space as performed in accordance with the terms and conditions of
Section 7.3 of the Original Lease (the "Suite F Alterations"). In addition,
Tenant shall have the option to utilize up to $75,000.00 of any available
balance of the Extended Term Allowance or first Option Term Allowance (as may
exist from time-to-time, "Existing Allowance") toward the Suite F Alterations.
Any portion of the Suite F Allowance that is not claimed by Tenant prior to
August 1, 2017, shall accrue to the sole benefit of Landlord, and Tenant shall
not be entitled to any credit, abatement or other concession in connection
therewith. The Suite F Allowance (and any Existing Allowance used by Tenant) may
only be used for hard and/or soft costs in connection with the first Suite F
Alterations; and in no event shall the Suite F Allowance (or any Existing
Allowance) be used for the purchase of trade fixtures, furniture, equipment,
furnishings, telephone equipment, cabling , or other items of personal property
of Tenant. Tenant shall be responsible for all elements of the design of
Tenant's plans for the Suite F Alterations (including, without limitation,
compliance with law, and functionality of design), and Landlord' s approval of
Tenant's plans therefor shall in no event relieve Tenant of the responsibility
for such design.

 

(b)The Suite F Allowance (and any Existing Allowance used by Tenant) shall be
paid to Tenant or, at Landlord' s option, to the order of the contractor that
performed the

 



3

 

004981026\7752798.v3

 

 



--------------------------------------------------------------------------------

applicable Suite F Alterations, within thirty (30) days following receipt by
Landlord of receipted bills or invoices covering all labor and materials
expended and used in such Suite F Alterations. Notwithstanding anything herein
to the contrary, Landlord shall not be obligated to disburse any portion of the
Suite F Allowance (or Existing Allowance) during the continuance of a default by
Tenant under the Lease (beyond the expiration of all applicable cure and notice
periods), and Landlord's obligation to disburse shall only resume when and if
such default is cured. Landlord and Tenant acknowledge that all Suite F
Alterations shall, without compensation or credit to Tenant, become part of the
Suite F Expansion Space and the property of Landlord at the time of their
installation and shall remain in the Suite F Expansion Space, unless, at the
time of Landlord's consent to the applicable Suite F Alterations, Landlord
notified Tenant in writing that Landlord would require removal of such Suite F
Alterations from the Suite F Expansion Space upon the expiration or earlier
termination of the Expansion Space Term. Landlord shall not be entitled to
receive (or deduct from the Suite F Allowance or Existing Allowance) any
construction management fee or oversight fee in connection with any Suite F
Alterations.

Notwithstanding the foregoing, Landlord and Tenant agree that if the property
management company (currently Wareham Property Group) provides construction
management or administrative services in connection with any Suite F
Alterations, such property management company shall be entitled to a
construction management or administration fee in connection with any Suite F
Alterations in accordance with the schedule contained on Exhibit D to the First
Amendment.

 

9.Security Deposit. Concurrently with Tenant's execution of this Fourth
Amendment, Tenant shall deliver to Landlord the sum of $12,812.00 as additional
Security Deposit (which the parties agree is currently $10,000.00), such that
the total amount of the Security Deposit held by Landlord shall be Twenty-Two
Thousand Eight Hundred Twelve Dollars ($22,812.00). Tenant hereby waives the
provisions of Section 1950.7 of the California Civil Code, and all other
provisions of law, now or hereafter in force, which provide that Landlord may
claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of rent, to repair damage caused by Tenant or to clean
the Premises, it being agreed that Landlord may, in addition, claim those sums
reasonably necessary to compensate Landlord for any other loss or damage,
foreseeable or unforeseeable, caused by the act or omission of Tenant or any
officer, employee, agent or invitee of Tenant.

 

10.Parking. Effective as of the Suite F Commencement Date and continuing through
the Expansion Space Term, in addition to the parking spaces available to Tenant
for the Existing Premises in accordance with the Existing Lease, Landlord shall
also provide Tenant with the use of eighteen (18) unreserved off-street parking
spaces in the surface lot serving the Building at no additional cost to Tenant.

 

11.Right of First Refusal. The right of first refusal contained in Section 9 of
the First Amendment is hereby amended such that the definition of Refusal Space
shall be limited to Suite C-2 (as shown on Exhibit B to the First Amendment).

 

12.Brokers. Tenant shall be solely responsible for any commission, fees or costs
payable to any real estate broker, sales person or finder claiming to have
represented Tenant in connection with any future amendment to the Lease or
Tenant's exercise of any extension option or right of first refusal contained in
the Lease. Tenant shall indemnify, defend and hold Landlord harmless  from
and  against  any  and all claims by any real estate broker, salesperson  or
finder

 



4

 

00498\026\7752798.v3

 

 



--------------------------------------------------------------------------------

claiming to have represented Tenant for a commission, finder's fee or other
compensation in connection with this Fourth Amendment. Landlord shall indemnify,
defend and hold Tenant harmless from and against any and all claims by any real
estate broker, salesperson or finder claiming to have represented Landlord for a
commission, finder ' s fee or other compensation in connection with this Fourth
Amendment. Landlord is represented by Newmark Comish & Carey in connection with
this Fourth Amendment and shall be responsible for any commission payable to
Newmark Comish & Carey pursuant to separate written agreement.

 

13.

Authority. This Fourth Amendment shall be binding upon and inure to the benefit
of the parties, their respective heirs, legal representatives, successors and
assigns. Each party hereto and the persons signing below warrant that the person
signing below on such party' s behalf is authorized to do so and to bind such
party to the terms of this Fourth Amendment.

 

 

Signatures appear on following page

 

 






6

 

00498\026\7752798.v3

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Fourth Amendment
as of the date first set forth above.

 

LANDLORD:POINT RICHMOND R&D ASSOCIATES II, LLC,

a California limited liability company

 

By: Wareham- NZL, LLC, its Manager

 

By: /s/ Richard K. Robbins

Manager

 

 

TENANT:SANGAMO BIOSCIENCES, INC.

a Delaware corporation

 

By: /s/ H. Ward Hoff

Name:  H. Ward Hoff

Title:  EVP & CFO

 

 



 



6

 

00498\026\7752798.v3

 

 



--------------------------------------------------------------------------------

EXHIBIT A

 

[gxstnb2tjgvq000001.jpg]SUITE F EXPANSION SPACE

 

 

 

 



, DI•GU

/'

,,.

/

,

./

_,..f•'

.,/

,,

/.

/

./.

, ,,•

••

.,; •

....1'

/

'

.

..•/

   /,•

....:

. •

.•"'

'W

 

 

 

.,,

•

,•'

,,

/

,09

I

.O

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[gxstnb2tjgvq000002.jpg][gxstnb2tjgvq000003.jpg]



 



A-1

 

00498\026\7752798.v3

 

 

